      Case 3:16-cv-01345-AWT Document 137-13 Filed 01/15/19 Page 1 of 3




        IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF CONNECTICUT


 JOSEPH VELLALI, ET AL,


                        Plaintiffs,           Civil Action No.
 v.                                           3:16-cv-01345 (AWT)


 YALE UNIVERSITY AND
 MICHAEL A. PEEL,


                        Defendants.




            DECLARATION OF NANCY LOWERS


  I, Nancy Lowers, declare as follows:


   1 . 1 am a named plaintiff in the above-referenced matter and


current participant in the Yale University Retirement Account


Plan (the "Plan").


  2. 1 am seeking to represent a class of participants in the Plan


in this lawsuit. The class is described in detail in Plaintiffs'


Motion for Class Certification.
     Case 3:16-cv-01345-AWT Document 137-13 Filed 01/15/19 Page 2 of 3




  3 . 1 understand my responsibilities to represent all the class


members, and I am willing to serve as a class representative of


the class, respond to discovery, and participate in the vigorous


prosecution of this lawsuit.


  4. 1 review court documents sent by my attorneys and monitor


the progress of this action.


  5 . Along with the other named Plaintiffs, I am seeking to


recover the Plan's losses caused by Defendants' unlawful


selection and management of the Plan's investment options


along with the improper and excessive fees paid to the Plan's


service providers. We are seeking to make changes to the Plan to


remedy those losses and prevent future losses.


  I declare under penalty of perjury under the laws of the


United States of America that the foregoing is true and correct.




                                    2
 Case 3:16-cv-01345-AWT Document 137-13 Filed 01/15/19 Page 3 of 3




Executed on         rTrtt.nMhl /L Ml




                       Nancy Lowe
